                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHANICQUA APONTE AND D.H.,                                      CIVIL ACTION
              Plaintiffs,

                v.

POTTSTOWN SCHOOL DISTRICT,                                      NO. 18-3199
             Defendants.

                                   MEMORANDUM OPINION

         This case concerns a years-long dispute between pro se Plaintiff Shanicqua Aponte and

Defendants—the Pottstown School District and various individuals employed by or affiliated

with it—over the education of Plaintiff’s minor, special-needs child, D.H. The dispute came to a

head in early 2018 when Plaintiff initiated a due process hearing with Pennsylvania’s Office for

Dispute Resolution (“ODR”), complaining that the School District had failed to meet its

obligations under the Individuals with Disabilities Education Act, 20 U.S.C. §§ 1400, et seq.

(“IDEA”) and Section 504 of the Rehabilitation Act of 1973, 19 U.S.C. § 794(a) (“Section 504”).

The ODR’s Hearing Officer ultimately denied Plaintiff’s request for relief. Plaintiff now appeals

that decision to this Court and, in addition, brings various other constitutional and common law

claims. Defendants have filed motions to dismiss the Second Amended Complaint for failure to

state a claim, which, for the reasons that follow, will be granted in part and denied in part.

    I.      LEGAL STANDARD

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Threadbare”
recitations of the elements of a claim supported only by “conclusory statements” will not

suffice. Id. at 683. Rather, a plaintiff must allege some facts to raise the allegation above the

level of mere speculation. Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d

159, 176 (3d Cir. 2010) (citing Twombly, 550 U.S. at 555). In analyzing a motion to dismiss,

legal conclusions are disregarded, well-pleaded factual allegations are taken as true, and a

determination is made whether those facts state a “plausible claim for relief.” Fowler v. UPMC

Shadyside, 578 F. 3d 203, 210-11 (3d Cir. 2009).

    II.      PROCEDURAL HISTORY

          As discussed below, three threshold issues must be addressed before reaching the merits

of Defendants’ motions, for which a bit of procedural history will prove helpful. On July 27,

2018, Plaintiff initiated this action by filing a Complaint and a motion to proceed in forma

pauperis. The Complaint raised various causes of action on behalf of both Plaintiff and D.H. On

July 31, 2018, the Court granted Plaintiff’s motion to proceed in forma pauperis, but in light of

the Third Circuit’s decision in Osei-Afriyie ex rel. Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d

876, 882-83 (3d Cir. 1991), informed Plaintiff that she “may not bring claims on behalf of her

minor child because a pro se litigant who is not an attorney may not pursue claims on behalf of

anyone other than herself.” The Court gave Plaintiff sixty days to retain counsel “in the event

she seeks to pursue claims on behalf of D.H.,” and explained that if Plaintiff “would prefer to

proceed only on her claims, she may notify the Court at any time before the sixty . . . day period

expires.”

          On August 2, 2018, Plaintiff filed an Amended Complaint bringing claims on her own

behalf only. In the Amended Complaint, Plaintiff asserted “claims” 1 for: (1) retaliation, pursuant


1
 The Amended Complaint intermingled the causes of action Plaintiff sought to recover upon (retaliation, assault,
etc.) with the relief she sought to recover (compensatory damages, punitive damages, etc.).

                                                         2
to Section 504, (2) neglect, (3) punitive damages, (4) compensatory damages, (5) retaliation, (6)

assault, (7) emotional distress, (8) “civil action for deprivation of rights,” (9) “civil rights

discrimination,” (10) “violation [of] Fourteenth Amendment Due Process,” and (11) “violation

[of the] Privacy Act.” Defendants moved to dismiss the Amended Complaint for failing to state

a claim, and on January 7, 2019, following a hearing held with the parties, the Court granted

Defendants motions, dismissing the Amended Complaint without prejudice.

           Plaintiff then filed her Second Amended Complaint on January 31, 2019, again bringing

claims on her behalf only. The Second Amended Complaint does not set out specific causes of

action; instead, it states that “[a]ll claims and damages for claims from original/initial complaint

are the same and to be added to this amended complaint.” Plaintiff also attached several exhibits

to the Second Amended Complaint, including a copy of the ODR Hearing Officer’s decision on

Plaintiff’s due process petition. Defendants moved again to dismiss the Second Amended

Complaint for failing to state a claim.

    III.      THRESHOLD ISSUES

           Before analyzing Defendants’ motions, the Court must resolve three issues, all of which

concern what may be considered in evaluating those motions. First, in her Second Amended

Complaint, Plaintiff seeks to incorporate the “claims and damages” from her earlier complaints,

raising the question of whether the Court may consider the allegations contained in the

Complaint and Amended Complaint in resolving Defendants’ motions. Second, attached to the

Second Amended Complaint is a copy of the ODR Hearing Officer’s decision on Plaintiff’s due

process petition, which contains factual findings, raising the question of whether the Court may

consider those findings in resolving the motions. Third, in her briefing in opposition to

Defendants’ motions, Plaintiff introduces new factual allegations, raising the question of whether



                                                   3
the Court may consider those allegations in resolving the motions.

       Start with the incorporation issue. Federal Rule of Civil Procedure 10(c) provides that

“[a] statement in a pleading may be adopted by reference elsewhere in the same pleading or in

any other pleading or motion.” Fed. R. Civ. P. 10(c). Defendants complain, however, that the

incorporation is “confusing” because Plaintiff does not specify which portions of the earlier

complaints she seeks to incorporate, instead stating generally that “[a]ll claims and damages for

claims from original/initial complaint are the same and to be added to this amended complaint.”

As Defendants correctly note, “[c]ourts have historically been reluctant to allow an incorporation

by reference if it fails to provide adequate notice of the incorporating party’s claims, defenses, or

factual allegation.” Cooper v. Nationwide Mut. Ins. Co., 2002 WL 31478874, at *5 (E.D. Pa.

Nov. 7, 2002). At the same time, “[a] document filed pro se is ‘to be liberally construed,’ and ‘a

pro se complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelee v. Gamble, 429 U.S. 97, 106 (1976)) (internal citation omitted). Here, although

Plaintiff’s incorporation of the earlier pleadings was not the model of clarity, it nevertheless put

Defendants on notice that they would be required to address the claims and allegations raised

there. And, indeed, Defendants did address those earlier claims in their motions to dismiss,

notwithstanding their protestations that the “obtus[ity]” of the incorporation made it impossible

to do so. Accordingly, Plaintiff adequately incorporated the claims and allegations from her

earlier pleadings—the Court will consider those allegations and address those claims in deciding

Defendants’ motions to dismiss.

       The factual findings from the ODR Hearing Officer’s report presents a trickier issue.

Generally, in resolving a motion to dismiss a district court may consider “exhibits attached to the



                                                  4
complaint,” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010), “[a]nd if . . . exhibits

contradict . . . allegations in the complaint, the exhibits control,” Vorchheimer v. Philadelphian

Owners Ass’n, 903 F.3d 100, 112 (3d Cir. 2018). But here, Plaintiff’s suit is, at heart, a

challenge to the Hearing Officer’s conclusions regarding Defendants’ compliance with the IDEA

and Section 504, which includes a challenge to the factual findings upon which the ODR Hearing

Officer based those legal conclusions. Thus, to treat the Hearing Officer’s factual findings as

true and determine whether those findings contradict Plaintiff’s allegations would be to put the

cart before the horse: what weight to afford the hearing officer’s factual findings is at the very

core of Plaintiff’s claim. Thus, the Court will not consider the Hearing Officer’s factual findings

in resolving Defendants’ motions to dismiss.

       Lastly, there is the issue of the new factual allegations contained in Plaintiff’s briefing.

Here, the procedural flexibility afforded to pro se filings finds an end point. Mala v. Crown Bay

Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (“At the end of the day, [pro se litigants] cannot

flout procedural rules—they must abide by the same rules that apply to all other litigants.”). “[I]t

is axiomatic that the complaint may not be amended by the briefs in opposition to a motion to

dismiss.” Com. of Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988)

(quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984)). And,

while “a pro se complaint . . . must be held to less stringent standards than formal pleadings

drafted by lawyers,” Erickson, 551 U.S. at 94, such leniency does not permit a pro se litigant to

“rely on new facts in submission in response to a motion to dismiss to defeat the motion,” Dade

v. Gaudenzia DRC, Inc., 2013 WL 3380592, at *2 (E.D. Pa. July 8, 2013). The Court will

therefore not consider the new factual allegations contained in Plaintiff’s briefing in resolving

the motions to dismiss.



                                                  5
          To summarize, in resolving Defendant’s motions to dismiss, the Court will consider the

claims and allegations contained not only in the Second Amended Complaint but also those in

the Complaint and Amended Complaint. The Court will not, however, consider the factual

findings of the Hearing Officer, nor the new allegations in Plaintiff’s briefing.

   IV.       FACTS

          Plaintiff resides in Pottstown, Pennsylvania and is the mother of D.H., a minor child

identified as having special needs. Defendants are the Pottstown School District (the “District”),

individual employees of the District—namely, Ryan Oxenford, the Principal of Barth

Elementary School; Matthew Moyer, the Principal of Rupert Elementary School; Stephen

Rodriguez, Superintendent of the District; as well as Kim Stillwell, Erin Jacobs, and Joseph

Schroeder, other District employees (the “District Defendants”)—and Bret Wade, the Principal

of Cottage Seven Academy, a private school that contracted with the District to provide

educational services to students with certain disabilities.

          D.H. entered the District in 2013 as a first-grader at Barth Elementary School. Through

his first year at Barth, D.H. had no behavioral issues. In the spring of 2014, Plaintiff moved and

D.H. transferred to Rupert Elementary School, another school in the District. Soon after arriving

at Rupert, D.H. “was assaulted and restrained by principal Moyer and others.” The incident had

a significant negative impact on D.H.’s behavior—the child began to display “PTSD like

symptoms,” ran away from school, and had violent outbursts. The behavior continued

throughout the remainder of D.H.’s first-grade year and into the child’s second-grade year at

Rupert.

          Although the timeline is murky, a series of events occurred after the incident with Moyer.

Plaintiff reached out to District personal, seeking to have D.H. transferred out of Rupert and to



                                                  6
have Moyer investigated, but to no avail. Also during this time, though it is not entirely clear

when, D.H. was identified as an individual with a disability for purposes of the IDEA.

Additionally, at some point, Moyer called the police on Plaintiff, leading her to unilaterally

remove D.H. from Rupert. Finally, in April 2015, following a meeting with Moyer and members

of Rupert’s special education team, D.H. was transferred back to Barth.

           In the fall of 2015, D.H. began third grade at Barth, where the problematic behaviors

continued, leading to several formal and informal suspensions from school. Then, at a meeting

to discuss D.H.’s behavior in December 2015, Pam Bateson, the head of Barth’s Special

Education Department, 2 requested D.H. be sent to “an institution.” Plaintiff refused, at which

point Bateson “suggested that [D.H.] be put on medication for [the child’s] behavior or [else

D.H.] would be placed out of [the] district.” Plaintiff, afraid of what she perceived to be an

ultimatum, took D.H. to see a psychiatrist, who prescribed the child medication. For a few

months, D.H.’s performance in school improved, but Plaintiff was upset with the medication’s

effect on D.H.’s personality and appetite. By the summer of 2015, D.H.’s “issues” at school

returned, and, on the advice of another medical professional, Plaintiff took D.H. off the

medication. When, at some point in 2016, Plaintiff informed school officials at Barth of her

decision to take D.H. off medication, the school called the Office of Children and Youth Services

(“CYS”), claiming Plaintiff was neglecting her child’s medical needs. CYS found the claims

unsubstantiated.

           After the events of 2015 and 2016, Plaintiff’s narrative then jumps to March 2017, when

Barth prohibited D.H. from returning to school. On April 17, 2017, after contacting Oxenford

and Rodriguez about D.H.’s suspensions without any success, Plaintiff filed a complaint with the

Pennsylvania Department of Education’s Bureau of Special Education (“the Bureau”). On June

2
    Bateson is not a named Defendant here.

                                                   7
1, 2017, the Bureau found in Plaintiff’s favor, and, as a result, the District agreed to place D.H.

in an approved private school—the Martin Luther School in Plymouth Meeting, Pennsylvania—

and cover all tuition and transportation costs.

         The parties agreed that D.H. would start at Martin Luther on October 23, 2017.

However, due to the District’s failure to complete certain paperwork on time, D.H. was unable to

enroll at the school. Instead, the District arranged for D.H. to enroll at Cottage Seven Academy,

another private school with which the District contracted, starting on October 24, 2017. On

D.H.’s first day, Plaintiff claims Wade—the principal of Cottage Academy— inappropriately

“restrain[ed]” D.H. Plaintiff sought to have D.H. transferred, but the District refused to do so

and threatened to find D.H. truant if the child did not report to Cottage Academy. After the first

day, D.H. continued to have behavioral issues at school, leading Wade to call the police on the

child and CYS on Plaintiff. Again, CYS found the claims against Plaintiff unsubstantiated.

         On January 3, 2018, Plaintiff filed another complaint with the Bureau. On May 11, 2018,

the Hearing Officer issued his decision, denying Plaintiff’s request for relief. Plaintiff filed this

appeal to federal court along with other claims, and Defendants have now filed two motions to

dismiss Plaintiff’s Second Amended Complaint—one from the District Defendants, and one

from Wade.

    V.       DISCUSSION

         The pleadings are not entirely clear as to what causes of actions Plaintiff purports to

bring, against whom, and for what relief. Construed liberally, 3 the Court understands Plaintiff to


3
  Liberally, but not unreasonably. See Mala, 704 F.3d at 245 (“[P]ro se litigants still must allege sufficient facts in
their complaints to support a claim.”). For example, Plaintiff brings a claim for “neglect,” but neglect is not a civil
cause of action under Pennsylvania law. And the Court will not go so far as to transform Plaintiff’s “neglect” claim
into a negligence claim without some indication—such as factual allegations that Defendants breached a duty owed
to Plaintiff or argumentation to that effect, none of which are present here—that Plaintiff intended to bring such a
claim. See Kirk v. Heppt, 532 F. Supp.2d 586, 590 (S.D.N.Y. 2008) (“The duty to liberally construe a plaintiff’s
complaint is not the equivalent of a duty to re-write it.”) (internal quotation marks and alterations omitted).

                                                           8
assert the following claims: (1) an appeal of the Hearing Officer’s IDEA findings, pursuant to 20

U.S.C. § 1415(i)(2); (2) retaliation in violation of Section 504; (3) common law assault; (4)

violation of the substantive protections of the Fourteenth Amendment’s Due Process Clause,

pursuant to 42 U.S.C. § 1983; (5) violation of the procedural protections of the Fourteenth

Amendment’s Due Process Clause, pursuant to 42 U.S.C. § 1983; (6) violation of the Fourteenth

Amendment’s Equal Protection Clause, pursuant to 42 U.S.C. § 1983; and (7) violation of the

Privacy Act of 1974, pursuant to 5 U.S.C. § 552a. The Court also understands Plaintiff to assert

all claim against all Defendants, and to seek both compensatory and punitive damages on all

claims. Each claim will be addressed in turn.

    A. IDEA Claim

         The IDEA provides federal funding to state special education programs on the condition

that states provide a “free and appropriate education (‘FAPE’) . . . to all children with disabilities

residing in the state.” 20 U.S.C. §§ 1411, 1412(a)(1)(A). The “primary mechanism” for

delivering a FAPE is through an Individualized Education Plan (“IEP”) comprised of “a specific

statement of a student’s present abilities, goals for improvement, services designed to meet those

goals, and a timetable for reaching the goals.” 20 U.S.C. § 1414(b); D.S. v. Bayonne Bd. of

Educ., 602 F.3d 553, 557 (3d Cir. 2010). Parents work with various specialized educators as part

of an “IEP team” to create and implement a child’s IEP. 20 U.S.C. § 1414(d)(4).

         While “the core of the IDEA is the collaborative process” amongst an IEP team, the

IDEA also sets out an adjudicative procedure for parents “who believe that an IEP fails to

provide their child with a FAPE.” Ridley Sch. Dist. v. M.R., 680 F.3d 260, 269 (3d Cir. 2012).



Similarly, the Court understands Plaintiff’s “claim” for “emotional distress” to be an attempt to recover damages for
emotional stress, and not a claim for negligent infliction of emotional distress (“NIED”) or intentional infliction of
emotional distress (“IIED”). That is because Plaintiff does not allege facts consistent with an NIED or IIED claim,
and the Amended Complaint labels both causes of actions and prayers for relief as “claims,” see supra note 1.

                                                          9
Specifically, a parent is entitled to file a due process complaint and receive an “impartial due

process hearing” in front of a state or local educational agency. 20 U.S.C. § 1415(f)(1). A

parent “aggrieved by the findings and decision rendered” during the due process hearing may

appeal that decision by filing a civil action in federal court. 20 U.S.C. § 1415(i); cf. Winkelman

ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516, 533 (2007) (holding that “a parent

may be a ‘party aggrieved’ for purposes of § 1415(i)(2)” and may bring actions pro se to enforce

those rights).

        Here, Plaintiff made a due process complaint against the District on January 3, 2018, and,

after the Hearing Officer denied her request for relief, filed this appeal as permitted by Section

1415(i)(2). Defendants move to dismiss the appeal, on the ground that Plaintiff has failed to

allege sufficient facts to make out a viable challenge to the Hearing Officer’s findings.

        Defendants’ motions are premature because a motion to dismiss is not the appropriate

procedural mechanism to challenge a Plaintiff’s IDEA appeal. See, e.g., J.L. ex rel. J.L. v.

Ambridge Area Sch. Dist., 622 F. Supp.2d 257, 266 (W.D. Pa. 2008) (“[I]t would be improper

for this Court to grant a motion to dismiss as to the Plaintiffs’ claims without conducting a

thorough review of the administrative record and not only a review of the Hearing Officer and

Appeals Panel decisions attached to the complaint.”); Burke v. Brookline Sch. Dist., 2007 WL

2669717 at *2 (N.H. Sept. 6, 2007) (noting that “since this is an appeal from an administrative

decision under IDEA,” “the assertion upon which the School District moves to dismiss plaintiffs’

complaint is one that cannot be assessed in the context of a motion to dismiss”). Rather, such

appeals are typically evaluated on a motion for Judgment on the Administrative Record, see, e.g.,

Jack J. through Jennifer S. v. Coatesville Area Sch. Dist., 2018 WL 3397552, at *1 (E.D. Pa.

July 12, 2018) (Baylson, J.) or a motion for summary judgment, see, e.g., Lebron v. N. Penn Sch.



                                                 10
Dist., 769 F. Supp.2d 788, 793 (E.D. Pa. 2011) (Brody, J.).

       That is because of the “nontraditional standard of review” district courts employ “in

deciding cases under the IDEA, . . . sometimes referred to as ‘modified de novo’ review.” D.S. v.

Bayonne Bd. of Educ., 602 F.3d 553, 564 (3d Cir. 2010). Under this standard, a district court

must “give due weight and deference to the findings in the administrative record,” treat “factual

findings from the administrative proceedings [as] prima facie correct,” id. (internal quotation

marks and citations omitted), and “accept the state agency’s credibility determinations unless the

non-testimonial evidence in the record would justify a contrary conclusion,” Shore Reg’l High

Sch. Bd. of Educ. v. P.S. ex rel. P.S., 381 F.3d 194, 199 (3d Cir. 2004). Thus, a motion to

dismiss is simply not the right time, nor the right vehicle to challenge the merits of an IDEA

appeal because the administrative record is not properly before a district court—modified de

novo review requires “a thorough review of the administrative record,” and “not only a review of

[a] Hearing Officer . . . decision[] attached to [a] complaint.” J.L. ex rel. J.L., 622 F. Supp.2d at

266; see id. (finding it “improper” to grant a motion to dismiss a plaintiff’s IDEA claims).

Defendants’ motions to dismiss Plaintiff’s Section 1415(i)(2) appeal will be denied, accordingly.

       That said, Plaintiff’s IDEA claims sweep more broadly than permitted by Section

1415(i)(2). Plaintiff seeks to bring IDEA claims against the individual Defendants, but the

statute does not impose liability on individuals. See Taylor v. Altoona Area Sch. Dist., 513 F.

Supp.2d 540, 553 (W.D. Pa. 2007) (“The United States Court of Appeals for the Third Circuit

has recognized that Congress does not normally seek to impose liability on individuals when it

places conditions on the receipt of federal funds by entities that employ such individuals . . .

[which] counsels against a determination that individuals can be held liable for IDEA

violations.”) (citing Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002)); P.N. v. Greco,



                                                 11
282 F. Supp.2d 221, 238 (D.N.J. 2003) (“[N]o provision of the IDEA or implementing

regulations extends its obligations to individual actors[.]”); Colon ex rel. Disen-Colon v.

Colonial Intermediate Unit 20, 443 F. Supp.2d 659, 669 (M.D. Pa. 2006) (“Liability under

the IDEA does not extend to individual actors”). In addition, Plaintiff seeks to recover both

compensatory and punitive damages on her IDEA claims, but “compensatory and punitive

damages are not an available remedy under the IDEA.” Chambers ex rel. Chambers v. Sch. Dist.

of Phila. Bd. of Educ., 587 F.3d 176, 186 (3d Cir. 2009). Thus, Plaintiff’s IDEA claims against

the individual Defendants will be dismissed with prejudice, as will her IDEA claim against the

District to the degree that she seeks compensatory and punitive damages.

   B. Section 504 Retaliation

       Section 504 proscribes discrimination on the basis of an individual’s disability status:

“No otherwise qualified individual with a disability in the United States . . . shall, solely by

reason of her or his disability, be excluded from the participation in, be denied the benefits of, or

be subjected to discrimination under any program or activity receiving Federal financial

assistance.” 29 U.S.C. § 794(a). And Section 504’s implementing regulations protect

individuals exerting their rights under the statute against retaliation: “No recipient or other

person shall intimidate, threaten, coerce, or discriminate against any individual for the purposes

of interfering with any right or privilege secured by [Section 504], or because he has made a

complaint, testified, assisted, or participated in any manner in an investigation, proceeding or

hearing.” 34 C.F.R. § 100.7(e).

       The Third Circuit has held that the elements of a retaliation claim under Section 504 “are

the same” as a “claim under 42 U.S.C. § 1983 predicated on the First Amendment.” Lauren W.

ex rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007). Thus, to make out a viable



                                                 12
Section 504 retaliation claim a plaintiff must show that (1) she engaged in protected activity, (2)

a defendant’s retaliatory action was sufficient to deter a person of ordinary firmness from

exercising her rights, and (3) that there was a causal connection between the protected activity

and the retaliatory act. Id. But, like IDEA claims, Section 504 claims may not be brought

against individuals, see A.W. v. Jersey City Public Schs., 486 F.3d 791, 804 (3d Cir. 2007), and

cannot support recovery of punitive damages, Barnes v. Gorman, 536 U.S. 181, 189 (2002).

       Accordingly, here, Plaintiff’s Section 504 claims against the individual Defendants will

be dismissed with prejudice, as will her prayer for punitive damages. But, the pleadings contain

sufficient factual allegations to make out a viable retaliation claim against the one remaining

Defendant—the District.

       First, Plaintiff engaged in protected activity by making complaints to school and District

officials about D.H.’s treatment at school—specifically, about the incidents in which Moyer and

Wade restrained D.H, and about what Plaintiff perceived to be an ultimatum concerning D.H.’s

medication. See 34 C.F.R. § 100.7(e) (protecting parties that “made a complaint” about

discriminatory conduct); Herring v. Chichester Sch. Dist., 2008 WL 436910, at *6 (E.D. Pa. Feb.

14, 2008) (holding that making complaints about treatment of special education students

constitutes protected activity).

       Second, on at least two occasions, Plaintiff plausibly suffered retaliatory action when

school officials put in unsubstantiated calls to CYS: once, in 2016, when school officials called

CYS after Plaintiff informed them that she had taken D.H. off medication; and then again in

2017, when Wade called CYS after Plaintiff complained to District officials about Wade

impermissibly restraining D.H. See Jenkins v. Rock Hill Local Sch. Dist., 513 F.3d 580, 589 (6th

Cir. 2008) (noting that “making a false report to Children Services” constitutes retaliatory



                                                13
action); Weixel v. Bd. of Educ. of City of N.Y., 287 F.3d 138, 149 (2d Cir. 2002) (finding that

“instituting child welfare investigations” sufficed as “allegations of retaliatory conduct”)

(internal punctuation omitted). And in both cases, Plaintiff alleges that the complaints were

false, as CYS found them unsubstantiated.

        Third, the pleadings contain sufficient allegations from which the Court can reasonably

infer that the unsubstantiated calls were made to CYS with retaliatory animus. Although the

timelines are not entirely clear, Plaintiff alleges that in both cases school officials placed calls to

CYS soon after she complained about D.H.’s treatment at school: in 2016, after Plaintiff

complained about what she perceived to be Bateson’s ultimatum regarding D.H.’s medication;

and, in 2017, after Plaintiff complained about Wade’s improper restraint of D.H. See Fasold v.

Justice, 409 F.3d 178, 190 (3d Cir. 2005) (“[T]emporal proximity may provide an evidentiary

basis from which an inference of retaliation can be drawn.”). That CYS found the complaints

unsubstantiated further supports the inference that the complaints were motivated by retaliatory

animus. Cf. Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015) (noting that a

causal connection may be inferred from “inconsistencies in the reasons . . . give[n] for . . .

adverse action”). “Although [the] complaint is not as rich with detail as some might prefer, it

need only set forth sufficient facts to support plausible claims,” Fowler, F.3d at 211-12—a

standard Plaintiff has met here. 4 Accordingly, the District’s motion to dismiss Plaintiff’s Section

504 claim will be denied in relevant part.

    C. Assault

        Under Pennsylvania law, assaultive conduct is behavior that “clearly evokes a reasonable


4
  There may be other infirmities in Plaintiff’s retaliation claim—for example, there is a question as to whether the
District can be held liable for action purportedly taken by Wade, a private contractor—but Defendants do not raise
those arguments here. See Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991) (“[U]nder Rule
12(b)(6), the defendant has the burden of showing no claim has been stated.”).

                                                        14
apprehension of bodily harm in the person assaulted.” Jackson v. Pa. Bd. of Prob. & Parole, 885

A.2d 598, 601 (Pa. Commw. 2005) (internal quotation marks and alterations omitted); see also

Dunkleberger v. Pa. Bd. of Prob. & Parole, 573 A.2d 1173, 1174 (Pa. Commw. 1990)

(explaining that assault is “a willful offer with force or violence to do hurt to another.”). 5

         Here, there are no allegations that any of the Defendants engaged in assaultive behavior

toward Plaintiff. To the degree that Plaintiff seeks to recover for assaultive conduct purportedly

directed towards D.H., those claims fail because Plaintiff, as a pro se litigant, may not pursue

claims on behalf of anyone other than herself. See Osei-Afriyie, 937 F.2d at 882-83. Defendants

motion to dismiss Plaintiff’s assault claims will be granted accordingly.

    D. Section 1983 Claims

         Section 1983 provides a cause of action for violations of federal law by state officials.

“To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

The Third Circuit has explained, however, that Section 1983 is not available to provide a remedy

for alleged violations of rights secured by the IDEA and Section 504, given the robust remedial

schemes created by Congress in those statutes. A.W., 486 F.3d at 806.

         Here, again though not entirely clear, 6 Plaintiff appears to assert three separate Section

1983 claims premised on the violation of three separate constitutional rights: (1) violation of the

5
  Where, as here, a federal court is interpreting Pennsylvania law, the federal court must follow the Pennsylvania
Supreme Court. In re Energy Future Holdings Corp., 842 F.3d 247, 253-54 (3d Cir. 2016). If the law is unclear and
there is no controlling precedent issued by Pennsylvania’s highest court, a federal court must “predict” how it would
rule, giving “due regard, but not conclusive effect, to the decisional law of lower state courts.” Nationwide Mut. Ins.
Co. v. Buffetta, 230 F.3d 634, 637 (3d Cir. 2000).
6
  Plaintiff brings a claim generally for “Violation [of] Fourteenth Amendment Due Process,” without specifying
whether the claim sounds in the procedural or substantive protections. Further, Plaintiff asserts claims for “civil
rights discrimination” and “civil action for deprivation of rights,” which the Court understands to reflect an Equal
Protection Clause claim.

                                                          15
substantive protections of the Fourteenth Amendment’s Due Process Clause, (2) violation of the

procedural protections of the Fourteenth Amendment’s Due Process Clause, and (3) violation of

the Fourteenth Amendment’s Equal Protection Clause.

       1. Substantive Due Process

       Substantive due process protects individuals “against arbitrary action” so “egregious” that

the “official conduct can be said to be arbitrary in the constitutional sense.” United Artists

Theatre Circuit, Inc. v. Twp. of Warrington, Pa., 316 F.3d 392, 399 (3d Cir. 2003) (internal

quotation marks omitted). That protection extends to “certain narrowly defined fundamental

rights of parents in their relationships with their children,” the essence of which is “the right of

parents to make decisions concerning the rearing of their children.” McCurdy v. Dodd, 352 F.3d

820, 826 (3d Cir. 2003). But, “the Due Process Clause does not condemn every conceivable

state action that affects a fundamental right in any way,” id. at 827; rather, it applies only to

“deliberate decisions of government officials,” Daniel v. Williams, 474 U.S. 327, 331 (1986).

See also id. at 327 (“[The] Due Process Clause is simply not implicated by a negligent act of an

official causing unintended loss of or injury to life, liberty, or property.”). Accordingly, “[i]n the

context of parental liberty interests, this limitation means that the Due Process Clause only

protects against deliberate violations of a parent’s fundamental rights—that is, where the state

action at issue was specifically aimed at interfering with protected aspects of the parent-child

relationship.” McCurdy, 352 F.3d at 827-28; Chambers, 587 F.3d at 192 (upholding dismissal of

parents’ substantive due process claim where the parents “failed to allege . . . that the School

District deliberately sought to harm their relationship with [the parents’ special needs child]”).

       Here, Plaintiff’s substantive due process claim fails because there are no allegations that

any of the Defendants “specifically aimed at interfering with” Plaintiff’s relationship with D.H.



                                                  16
Instead, the pleadings detail Plaintiff’s running dispute with school and District officials over the

handling of D.H.’s education—allegations, which at most, amount to claims that the District

violated the strictures of the IDEA and Section 504 by failing to provide D.H. with a FAPE. But,

an IDEA or Section 504 violation does not support a Section 1983 claim. A.W., 486 F.3d at 806.

And there are no allegations that support the plausible inference that any of the Defendants

deliberately “sought to harm [Plaintiff’s] relationship with D.H.” McCurdy, 352 F.3d at 827-28. 7

Because the pleadings do not contain factual allegations showing “deliberate decisions of

government officials,” Daniel, 474 U.S. at 331, Plaintiff has failed to make out a viable

substantive due process claim, and Defendants’ motions to dismiss will be granted.

         2. Procedural Due Process

         Due process has “a procedural component as well.” McGurdy, 352 F.3d at 827. To make

out “a claim under § 1983 for deprivation of procedural due process rights, a plaintiff must allege

that (1) [s]he was deprived of an individual interest that is encompassed within the Fourteenth

Amendment’s protection of life, liberty, or property, and (2) the procedures available to h[er] did

not provide due process of law.” Chambers, 587 F.3d at 194 (internal quotation marks omitted).

Thus, in evaluating a procedural due process claim, courts must “first determine whether the

asserted individual interests are encompassed within the fourteenth amendment’s protection of

life, liberty, or property.” Baraka v. McGreeveyi, 481 F.3d 187, 205 (3d Cir. 2007).

         In Chambers, the Third Circuit assumed, without deciding, that the provision of

Pennsylvania state law that set forth the procedural framework for IDEA due process hearings

7
  The allegation that Bateson “suggested that [D.H.] be put on medication for [the child’s] behavior or [else D.H.]
would be placed out of district,” also does not support a Section 1983 claim. Even if Bateson’s suggestion
amounted to a deliberate violations of Plaintiff’s fundamental rights, Bateson is not a named Defendant here, and so
Plaintiff cannot maintain a Section 1983 claim against her. Further, the allegation does not support a Section 1983
claim against the District—Bateson’s employer—because there are not sufficient factual allegations from which the
Court can conclude that Bateson was “a decisionmaker possessing final authority to establish . . . policy” and that
the suggestion amounted to “an official proclamation, policy, or edict,” of the District. Kniepp v. Tedder, 95 F.3d
119, 1212 (3d Cir. 1996).

                                                         17
vested the parents of a special-needs child with a protected property interests, and that a school

district’s violation of that procedural framework constituted a deprivation of the parents’ interest.

587 F.3d at 196-7 (discussing 22 Pa. Code § 14.162). The court of appeals nevertheless found

the parents’ claim “fatally flawed” because “a plaintiff who wishes to sustain a § 1983 claim

based upon a violation of procedural due process must, at a minimum, prove recklessness or

‘gross negligence’ and in some instance may be required to show a ‘deliberate decision to

deprive’ the plaintiff of due process,” and that, there, the “School District’s error . . . was

negligent at most.” Id. (quoting Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250,

1277 (3d Cir. 1994)).

        Here, Plaintiff’s procedural due process claim is similarly flawed. Plaintiff has not

identified the property or liberty interest that she claims to have been deprived of by Defendants.

Even assuming, as the Third Circuit did in Chambers, that the procedural safeguards of the

IDEA vest parents such as Plaintiff with a protected property interest, the pleadings contain no

factual allegations specifying how the Defendants violated those procedural safeguards—that is,

Plaintiff fails to identify a procedural violation that deprived her of a protected property interest.

Moreover, the pleadings’ sparse allegations do not support a claim that Defendants acted with

the requisite intent to deprive Plaintiff of procedural protections to support a due process claim.

Defendants’ motions to dismiss the claim will therefore be granted.

        3. Equal Protection Clause

        The purpose of the Equal Protection Clause of the Fourteenth Amendment is “to secure

every person within the State’s jurisdiction against intentional and arbitrary discrimination,

whether occasioned by express terms of a statute or by its improper execution through duly

constituted agents.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). Typically, “to



                                                  18
establish a prima facie case of discrimination under the Equal Protection Clause,” a plaintiff

must allege “that they were members of a protected class and that they received different

treatment than that received by other similarly-situated individual.” Oliveira v. Twp. of

Irvington, 41 F. App’x 555, 559 (3d Cir. 2002) (citing Keenan v. City of Philadelphia, 983 F.2d

459, 465 (3d Cir. 1992)). But, a plaintiff may also make out a viable claim under a “class of

one” theory, “alleging that the litigants itself, and not a particular group, was the subject of

discriminatory treatment.” PG Pub. Co. v. Aichele, 705 F.3d 91, 114 (3d Cir. 2013). “[T]o state

a claim under that theory, a plaintiff must allege that (1) the defendant treated him differently

from others similarly situated, (2) the defendant did so intentionally, and (3) there was no

rational basis for the difference in treatment.” Hill v. Borough of Kutztown, 455 F.3d 225, 239

(3d Cir. 2006).

       Plaintiff does not allege that she was a member of a protected class; instead, Plaintiff’s

Equal Protection Clause claim is premised on a “class of one” theory. Plaintiff’s claim fails,

however, on the first prong—the pleadings do not contain factual allegations sufficient to make

plausible the existences of similarly situated parties. “Persons are similarly situated under the

Equal Protection Clause when they are alike ‘in all relevant aspects.’” Startzell v. City of

Philadelphia, 533 F.3d 183, 203 (3d Cir. 2008) (quoting Nordlinger v. Hahn, 505 U.S. 1, 10

(1992)). Here, Plaintiff’s “claim must fail because [s]he does not allege the existence of

similarly situated individuals . . . who [Defendants] treated differently than [they] treated

[Plaintiff].” Hill, 455 F.3d at 239. Indeed, the pleadings do not contain allegations about

Defendants’ treatment of any other students with disabilities. See Aichele, 705 F.3d at 115

(dismissing newspaper’s Equal Protection Clause claim where “the Complaint fail[ed] to present

a single example where another newspaper” received a benefit that plaintiff did not). Thus,



                                                  19
Plaintiff fails to state a viable Equal Protection Clause claim, and Defendants’ motions to dismiss

those claims will be granted.

    E. Privacy Act

         “‘[I]n order to protect the privacy of individuals identified in information systems

maintained by Federal agencies,’” the Privacy Act “gives agencies detailed instructions for

managing their records and provides for various sorts of civil relief to individuals aggrieved by

failures on the Government’s part to comply with the requirements.” Doe v. Chao, 540 U.S. 614,

618 (2004) (quoting Privacy Act of 1974, § 2(a)(5), 88 Stat. 1896) (alteration in original).

Specifically, Section 552a(g)(1)(D) provides a private cause of action against “any agency” that

“fails to comply with any other provision of this section, or any rule promulgated thereunder, in

such a way as to have an adverse affect on an individual.” 5 U.S.C. § 552a(g)(1)(D).

“Importantly, however, there is no private cause of action under the Privacy Act against a

municipal or state agency.” N’Jai v. Pittsburgh Bd. of Pub. Educ., 487 F. App’x 735, 737 (3d

Cir. 2012) (citing Pennyfeather v. Tessler, 431 F.3d 54, 56 (2d Cir. 2005)); see also Schmitt v.

City of Detroit, 395 F.3d 327, 329-31 (6th Cir. 2005) (holding Privacy Act applies exclusively to

federal agencies); Unt v. Aerospace Corp., 765 F.2d 1440, 1447 (9th Cir. 1985) (same);

Polchowski v. Gorris, 714 F.2d 749, 752 (7th Cir. 1983) (same). Here, none of the Defendants

are federal agencies, and Plaintiff’s Privacy Act claim will therefore be dismissed with

prejudice. 8

                                                        ***




8
  In her response to Defendants’ motions to dismiss, Plaintiff repurposes her Privacy Act claims as a false light tort
claim. The Court will not address the viability of Plaintiff’s false light claim, however, because it is premised on
factual allegations contained only in her response, and, as discussed, “it is axiomatic that the complaint may not be
amended by the briefs in opposition to a motion to dismiss.” Zimmerman, 836 F.2d at 181.

                                                          20
       In sum, Plaintiff’s IDEA appeal and Section 504 retaliation claim against the District

survive. Plaintiff’s IDEA and Section 504 claims against the individual Defendants will be

dismissed with prejudice, as will her prayer for compensatory and punitive damages on her

IDEA claims and her prayer for punitive damages on her Section 504 claims. Plaintiff’s

common law and constitutional claims will be dismissed in their entirety. Finally, Plaintiff’s

Privacy Act claim will be dismissed against all Defendants with prejudice.

       An appropriate order follows.

       July 11, 2019                                 BY THE COURT:



                                                     /S/Wendy Beetlestone, J.

                                                     _______________________________
                                                     WENDY BEETLESTONE, J.




                                                21
